Citation Nr: 1701645	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-18 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA educational assistance benefits under The Veterans Retraining Assistance Program (VRAP), for training at Southern California Regional Occupational Center (SCROC).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from June 1974 to June 1978.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In 2014, before certifying this claim to the Board for appellate review, the RO requested The American Legion, the Veteran's then representative, to review this claim and provide a written statement in support thereof.  Prior to this occurring, however, the Veteran effectively revoked this representation by appointing the California Department of Veterans Affairs as his new representative.  The American Legion nonetheless submitted the requested written statement in 2016, and it is now part of the record.   

VA processed this claim, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates not only the physical claims file, but also both electronic records.


FINDINGS OF FACT

1.  The Veteran was enrolled in the Automotive Module I course at SCROC from January to June 2013. 

2.  SCROC is not a VA-approved VRAP facility. 

3.  VA erred administratively in paying the Veteran educational assistance benefits for his enrollment at SCROR extending from January 28, 2013 to February 7, 2013, but waived recovery of the resulting overpayment.


CONCLUSION OF LAW

The criteria for entitlement to VA educational assistance benefits under VRAP, for training at SCROC, are not met.  38 U.S.C.A. § 4100 (West 2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b), (c).

Here, the Board need not determine whether VA complied with these duties. Rather, because the basic facts in this case are not in dispute and the application of the law to those facts is the only matter for resolution, the VCAA is inapplicable. See VAOPGCPREC 5-2004 (June 23, 2004) (under 38 U.S.C.A. § 5103(a), VA is not required to provide an appellant notice of the information and evidence necessary to substantiate a claim when substantiation is impossible because there is no legal basis for the claimed benefit); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (in cases where the law and not the evidence is dispositive, the VCAA has no effect on an appeal); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

Analysis

The Veteran seeks entitlement to VA educational assistance benefits under VRAP, for training at SCROC.  VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress and signed into law by the President on November 21, 2011.  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Under VRAP, VA, in cooperation with the Department of Labor (DOL), is to provide unemployed eligible veterans between the ages of 35 and 60 up to 12 months of retraining assistance in a "high demand" occupation.  Participant veterans may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training).  Section 211(b).

In 2012, the Veteran enrolled in Automotive Module I training at SCROC, a course scheduled to run from January to June 2013.  In November of that year, VA sent the Veteran a letter/Certificate of Eligibility informing him that he was entitled to payment for this program of education or training pursuant to VRAP, beginning January 28, 2013, and that he had 12 months of benefits available if used by April 1, 2014.  

The Veteran received payment for the portion of the training conducted from January 28, 2013 to February 7, 2013.  In March 2013, he applied for benefits to complete the training, which the RO denied based on a finding that SCROC is not a VA-approved VRAP facility (approved for Chapter 31 training only).  This finding resulted in an overpayment of VA benefits to the Veteran, found to be due solely to VA error, the recovery of which the RO waived.  

The Veteran does not claim that SCROC is VA-approved.  Instead, he claims that, had he known SCROC was not VA-approved for the purpose intended, he would not have enrolled in the training.  Allegedly, he did so immediately after receiving the November 2012 letter/Certificate of Eligibility.  He seeks benefits for the time spent participating in, and the expenses incurred as a result of, the March to June 2013 training.  He questions why, after he contacted VA on multiple occasions between December 2012 and March 2013, when he was taking the course, the RO failed to mention to him that he was no longer entitled to educational assistance benefits under VRAP.  

In August 2013, the Veteran enrolled in a VA-approved VRAP school and began the process of using the remainder of the educational benefits to which he is entitled under the VRAP program.  So, in essence, what he is seeking here is equitable relief.  The Board certainly understands the frustration the Veteran must have felt when these events transpired and is cognizant that, based on misinformation VA provided, he made a decision costing time and money.  However, this fact, alone, is insufficient to confer entitlement to additional benefits under VRAP for the training provided between March and June 2013.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.  As the law in this case is dispositive, the Veteran's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

VA educational assistance benefits under VRAP, for training at SCROC, is denied.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


